Howe, J.
The plaintiff enjoined the sale of certain merchandise, of which ho claimed to be owner, and which had been seized by the defendant, Weber, Sheriff of West Feliciana, under a. writ of fie,rifadas, issued out of the Sixth District Court of New Orleans in the case of Theodore Briere v. Joseph Arenstein.
The defendants appeared and moved to dissolve the injunction on the grounds, that the court had no jurisdiction over the writ enjoined, the judgment having been rendered in the Sixth District Court of New Orleans; that no manifest injury would or could arise.by the court, refusing to entertain jurisdiction, that the affidavit was insufficient, and that the bond was a nullity for want. of United States internal revenue stamps. The court refused to dissolve the injunction, and, as we think, correctly.
The affidavit appears to be in form, and no stamps are by law required on injunction bonds. As to the power of the court to enjoin a writ *200issuing from the parish of Orleans, the question seems to have heen settled in the affirmative hy a series of decisions extending over a period of about forty years. 8 M. 61; 4 U. S. 388; 2 A. 323; Id. 492; 4 A. 84; 5 A. 644; 16 A. 110.
The defendants answered hy a general denial, a special denial that the goods seized were the property of plaintiff, and an averment that if any sale of the goods was ever made hy Joseph to Julius Arenstein it was simulated and fraudulent, and unaccompanied hy delivery. The case having heen tried upon its merits, judgment was rendered in favor of plaintiff, perpetuating the injunction with fifty dollars damages.
The plaintiff established his property in the goods, and as it does not appear that Joseph Arenstein ever owned or sold them the question of simulation is not in the case. We see no reason to disturb the judgment.
' It is therefofe ordered and adjudged that the judgment appealed from he affirmed with costs.
Rehearing refused.